DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thigh strap on the side of the user target shoulder as described in claims 1, 10 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As best understood from the figs.13-14, the thigh strap (230) is positioned on the thigh that is opposite of the target shoulder.  For the purpose of examination, the Office is interpreting the thigh strap positioned on the thigh that is opposite the target shoulder.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim limitation, “…wherein when the shoulder strap is worn by a user and the thigh strap is positioned against a user's thigh on the side of the user the target shoulder, the connector portion is configured to attach to the thigh strap and cause the engaging portion to exert force on the target shoulder which prevents upward motion with the trapezius of the target shoulder” should read “…wherein when the shoulder strap is worn by a user and the thigh strap is positioned against a user's thigh on the side of the user’s [[the]] target shoulder, the connector portion is configured to attach to the thigh strap and cause the engaging portion to exert force on the target shoulder which prevents upward motion with the trapezius of the target shoulder”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 loop adjustment mechanism as set forth in claims 6-5, 11-12 and 17; engaging portion and connector portion as set forth in claims 1, 10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0043] of the specification, “Loop adjustment mechanism” is a buckle.

As per paragraph [0039] of the specification, “the connector portion” are quick release clip segment 122 is defined by a corresponding male fastener segment for the female connectors 115, and may be embodied as a stud, hook, or snap fastener style connector  and hook and loop fastener.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crafton U.S. Publication No. (2014/0276313 A1).
With respect to claim 1, Crafton discloses a shoulder rehabilitation brace [0002] and (figs.3-4), comprising: 
a shoulder strap (where element 106 is located in fig.3) defined by a continuous body (shown in figs.1-4) having an engaging portion (118, fig.3) and [0034] and a connector portion (the terminal ends of shoulder strap (106) comprises one or more loops, snaps, buttons, clips, hooks, clasps, ties, and or other connector(s) known in the art, and/or define/include one or more apertures therein, 0025];
 wherein the shoulder strap is configured such that when worn by a user, the shoulder strap encircles the user's torso (shown in figs.3-4), the engaging portion (118) is positioned on a target shoulder of the user (as shown in figs.3-4), and the connector portion is positioned on the side of the user's torso opposite the target shoulder (as shown in figs.3-4); 
a strap (102) configured such to be positioned against a user's anatomy; and 
wherein when the shoulder strap is worn by a user and the strap (102) is positioned against a user's anatomy on the side opposite of the user the target shoulder (as shown in fig.3), the connector portion (the terminal ends of shoulder strap (106) comprises one or more loops, 
While the prior art drawn to Crafton not specifically discloses a thigh strap; Crafton discloses shown in FIG. 1A, system 100 comprises a knee brace 102 configured to fit around at least part of a user's knee and/or an area of the user's leg above and/or below the knee [0025].  One of ordinary skill in the art would have recognize that above the knee is where the thigh of the user is located; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the brace or strap (102) of Crafton to the thigh of the user serving as an anchor for the shoulder strap thereby exerting a force on the target shoulder which prevents upward motion with the trapezius of the target shoulder.
With respect to claim 2, Crafton discloses the connector portion (the terminal ends of shoulder strap (106) comprises one or more loops, snaps, buttons, clips, hooks, clasps, ties, and or other connector(s) known in the art, and/or define/include one or more apertures therein, 0025] is configured to attach to the thigh strap (102) at two discrete locations on the thigh strap (102, shown in fig.3).  
With respect to claim 3, Crafton discloses the shoulder strap additionally includes a front portion and a back portion (shown in the reproduced image of figs.3-4 below), with the shoulder strap is configured such that the front portion extends between the engaging portion (118) and the connector portion (the terminal ends of shoulder strap (106) comprises one or more loops, 

    PNG
    media_image1.png
    585
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    539
    media_image2.png
    Greyscale


With respect to claim 10,  Crafton discloses a shoulder rehabilitation brace [0002] and (figs.3-4), comprising: 

 wherein the shoulder strap is configured such that when worn by a user, the shoulder strap encircles the user's torso with the engaging portion (118) positioned on a target shoulder of the user (as shown in figs.3-4), the connector portion (shown in the reproduced image of fig.3 below) positioned on the side of the user's torso opposite the target shoulder (as shown in figs.3-4 and reproduced image of fig.3 below), the front portion (106, fig.3) extending between the engaging portion (118) and the connector portion (shown in the reproduced image of fig.3 below) in front of the target shoulder, and the back portion (106, fig.4) extending between the engaging portion (118) and the connector portion (shown in the reproduced image of fig.4 below) behind the target shoulder; a strap (102) configured such to be positioned against a user's anatomy; and
 wherein when the shoulder strap is worn by a user and the strap (102) is positioned against a user's on the opposite side of the user the target shoulder (as shown in figs.3-4), the connector portion is configured to attach to the thigh strap at two discrete locations on the strap (102, as shown in figs.3-4) and cause the engaging portion to exert force on the target shoulder which prevents upward motion with the trapezius of the target shoulder (as shown in figs.3-4 when tighten by the connector portion).
While the prior art drawn to Crafton not specifically discloses a thigh strap; Crafton discloses shown in FIG. 1A, system 100 comprises a knee brace 102 configured 


    PNG
    media_image1.png
    585
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    539
    media_image2.png
    Greyscale




a shoulder strap (where element 106 is located in fig.3) defined by a continuous body (shown in figs.1-4) having a front portion (106, fig.3), an engaging portion (118, fig.3) and [0034], a back portion (106, fig.4) and a connector portion (the terminal ends of shoulder strap (106) comprises one or more loops, snaps, buttons, clips, hooks, clasps, ties, and or other connector(s) known in the art, and/or define/include one or more apertures therein, 0025];
 wherein the shoulder strap is configured such that when worn by a user, the shoulder strap encircles the user's torso with the engaging portion (118) positioned on a target shoulder of the user (as shown in figs.3-4), the connector portion (shown in the reproduced image of fig.3 below) positioned on the side of the user's torso opposite the target shoulder (as shown in figs.3-4 and reproduced image of fig.3 below), the front portion (106, fig.3) extending between the engaging portion (118) and the connector portion (shown in the reproduced image of fig.3 below) in front of the target shoulder, and the back portion (106, fig.4) extending between the engaging portion (118) and the connector portion (shown in the reproduced image of fig.4 below) behind the target shoulder;
a strap (102) configured such to be positioned against a user's thigh (as shown in figs.3-4), wherein the thigh strap includes at least one connector receiver [0025, braces or strap 102 of the present disclosure may have at least one brace connection portion 104 adapted therein and/or coupled thereto, as shown in FIG. 1B, said brace connection portion 104 configured to couple to a strap 106 and/or a strap connection portion 108 adapted in strap 106 and/or coupled to strap 106.  Brace connection portion 104 and/or strap connection portion 108, as shown in FIG. 1C, of the present disclosure can include/comprise/form one or more loops, snaps, buttons, clips, hooks, opposite side of the user the target shoulder (as shown in figs.3-4), and the at least one strap connector is attached to the at least one connector receiver, the shoulder strap is configured such that the engaging portion (118) exerts force on the target shoulder which prevents upward motion with the trapezius of the target shoulder (as shown in figs.3-4 when tighten by the connector portion). 
While the prior art drawn to Crafton not specifically discloses a thigh strap; Crafton discloses shown in FIG. 1A, system 100 comprises a knee brace 102 configured to fit around at least part of a user's knee and/or an area of the user's leg above and/or below the knee [0025].  One of ordinary skill in the art would have recognize that above the knee is where the thigh of the user is located; therefore, it would have been obvious to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton as applied to claims 3, 10 and 16 above, and further in view of Gutkowski et al. U.S. Patent No. (5,647,827).
With respect to claims 4 and 11, Crafton substantially discloses the invention as claimed except the shoulder strap includes a torso loop adjustment mechanism. 
Gutkowski et al., however, teaches an exercise device comprising shoulder straps (302 and 304, figs.1 and 8) having a loop adjustment mechanisms or buckles (316, 318, fig.8).
In view of the teachings of Gutkowski et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder 
With respect to claims 5 and 12, the combination of Crafton/ Gutkowski et al. substantially discloses the invention as claimed.  Gutkowski et al. further teaches the torso loop adjustment mechanism is integral with the front portion (as shown in fig.1) of Gutkowski et al. 
With respect to claim 17, Crafton substantially discloses the connector portion includes a front strap connector that is among the at least one strap connector that corresponds to the front portion (shown in the reproduced image of fig.3 above) and a back strap connector that is among the at least one strap connector that corresponds to the back portion (as shown in the reproduced image of fig.4 above) except the shoulder strap includes a torso loop adjustment mechanism. 
Gutkowski et al., however, teaches an exercise device comprising shoulder straps (302 and 304, figs.1 and 8) having a loop adjustment mechanisms or buckles (316, 318, fig.8).
In view of the teachings of Gutkowski et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder strap of Crafton by incorporating a torso loop adjustment mechanism for adjusting the shoulder strap to a proper length and fit of the user ([Col.7], lines 19-30) of Gutkowski et al.
Claims 6-7, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton as applied to claims 3, 10 and 17 above, and further in view of Ennis U.S. Patent No. (3,739,772).
With respect to claim 6, the combination of Crafton/ Gutkowski et al. substantially discloses the invention as claimed except the connector portion includes a tensioning actuator configured to selectively create and remove tension in the shoulder strap. 

In view of the teachings of Ennis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rehabilitation brace by incorporating a tensioning actuator configured to selectively create and remove tension in the shoulder strap to modify the load on the shoulder of the user.
With respect to claim 7, the combination of Crafton/Ennis substantially discloses the invention as claimed.  Ennis further teaches the tensioning actuator or pull spring is configured to selectively create and remove tension in the back portion ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).
With respect to claim 13, the combination of Crafton/ Gutkowski et al. substantially discloses the invention as claimed except the connector portion includes a tensioning actuator configured to selectively create and remove tension in the shoulder strap. 
Ennis however, teaches a shoulder support harness to reduce fatigue (abstract) comprising pull springs (33, figs.1-3) capable of and configured to selectively create and remove tension in the shoulder strap ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).
 the combination of Crafton/Ennis substantially discloses the invention as claimed.  Ennis further teaches the tensioning actuator or pull spring is configured to selectively create and remove tension in the back portion ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).
With respect to claim 18, the combination of Crafton/ Gutkowski et al. substantially discloses the invention as claimed except the connector portion includes a tensioning actuator configured to selectively create and remove tension in the shoulder strap. 
Ennis however, teaches a shoulder support harness to reduce fatigue (abstract) comprising pull springs (33, figs.1-3) capable of and configured to selectively create and remove tension in the shoulder strap ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).
With respect to claim 19, the combination of Crafton/Ennis substantially discloses the invention as claimed.  Ennis further teaches the tensioning actuator or spring is configured to selectively exert force at a location in between the front strap connector the back strap connector so as to selectively create and remove tension in the back portion ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crafton as applied to claim 1 above, and further in view of Ennis U.S. Patent No. (3,739,772).

Ennis however, teaches a shoulder support harness to reduce fatigue (abstract) comprising pull springs (33, figs.1-3) capable of and configured to selectively create and remove tension in the shoulder strap ([Col.2], lines 28-36, in order to minimize the load on the shoulder, the pull tension of the spring should not be in excess of about 25 percent of the weight of the cast).
In view of the teachings of Ennis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rehabilitation brace by incorporating a tensioning actuator configured to selectively create and remove tension in the shoulder strap to modify the load on the shoulder of the user.

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton as applied to claims 1, 10 and 19 above, and further in view of Augustyniak U.S. Patent No. (4,188,944).
With respect to claim 9, Crafton substantially discloses the invention as claimed except an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap, encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso. 
Augustyniak however, teaches an acromio-clavicular restoration brace has a resilient (abstract) and (figs. 1-5) comprising a shoulder strap (1) and an abduction strap (15) configured to attach in two discrete locations to the shoulder strap (1, as shown in fig.4) and, when the 
In view of the teachings of Augustyniak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder strap of Crafton by incorporating an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap, encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso in order to limit mobility of the arm ([Col.4], lines 25-31). 
With respect to claim 15, Crafton substantially discloses the invention as claimed except an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap, encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso. 
Augustyniak however, teaches an acromio-clavicular restoration brace has a resilient (abstract) and (figs. 1-5) comprising a shoulder strap (1) and an abduction strap (15) configured to attach in two discrete locations to the shoulder strap (1, as shown in fig.4) and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap (1, fig.4) encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso (as shown in figs.4-5).
In view of the teachings of Augustyniak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder strap of Crafton by incorporating an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached 
With respect to claim 20, Crafton substantially discloses the invention as claimed except an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap, encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso. 
Augustyniak however, teaches an acromio-clavicular restoration brace has a resilient (abstract) and (figs. 1-5) comprising a shoulder strap (1) and an abduction strap (15) configured to attach in two discrete locations to the shoulder strap (1, as shown in fig.4) and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap (1, fig.4) encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso (as shown in figs.4-5).
In view of the teachings of Augustyniak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder strap of Crafton by incorporating an abduction strap configured to attach in two discrete locations to the shoulder strap and, when the shoulder strap is worn by a user and the abduction strap is attached to the shoulder strap, encircle the arm underneath the target shoulder and fix the encircled arm against the user's torso in order to limit mobility of the arm ([Col.4], lines 25-31). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786